 86DECISIONSOF NATIONALLABOR RELATIONS BOARDThe May Department Stores CompanyandNewFurniture&Appliance Drivers, Warehousemen&Helpers Local 196,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 21-CA-9174October 27, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpon a charge filed by New Furniture & ApplianceDrivers,Warehousemen & Helpers Local 196, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein calledtheUnion, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 21, issued a complaint dated June 19, 1970,againstTheMay Department Stores Company,herein called the Respondent, alleging that theRespondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the National Labor Relations Act,as amended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.The complaint alleges, in substance, that on orabout March 27, 1970, the Union was duly certified asthe exclusive bargaining representative of the Respon-dent's employees in an appropriate unit, and that, onor about April 16, 1970, and thereafter, the Respon-dent refused to recognize or bargain with the Union assuch exclusive bargaining representative, although theUnion requested the Respondent to do so. On July 20,1970, Respondent filed its answer to the complaint,and on July 23, 1970, an amendment to said answer,in which it admitted in part and denied in part theallegations contained therein, and requested that thecomplaint be dismissed.On July 27, 1970, the General Counsel filed with theBoard a Motion for Summary Judgment, assertingthat there were no issues of fact or law which had notalready been litigated before and determined by theBoard in a prior representation case,' and requestingan appropriate order remedying the violations asalleged in the complaint. Thereafter, on July 28, 1970,the Board issued an Order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel's Motion for Summary JudgmentiOfficial notice is takenof the recordin the representationproceeding,Case 21-RC-11512,as the term"record"is defined in Sections 102 68 and102.69(f)of the Board'sRules and Regulations,Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (C A 4,1968),Golden Age BeverageCompany,167NLRB 151,Intertype Co vPenello,269 F Supp 573 (D C Va, 1967),Intertype Company v N L R B,401 F 2d 41 (C A 4, 1968),Follett Corporation,et a!,164NLRB 378, enfd397 F 2d 91 (C A 7, 1968),Section 9(d) of the NationalLaborRelationsActshould not be granted. Pursuant thereto, Respondentfiled a Response to the Notice to Show Cause with asupporting affidavit.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board makesthe following:Ruling on the Motion for Summary JudgmentThe record establishes that pursuant to a petitionfiled by the Union in the above-mentioned represent-ation case, and following a hearing before a HearingOfficer of the Board, the Regional Director, onJanuary 30, 1970, issued his Decision and Direction ofElection, in which he found appropriate a unit ofwarehouse employees,',, as more fully described here-inafter. Thereafter, theRespondent filed with theBoard a timely Request for Review of the RegionalDirector's Decision, and a Motion to Augment saidrequest, in which it raised various issues concerningthe scope and composition of the unit which theRegional Director found appropriate. By telegramdated February 26, 1970, the Board denied theRequest for Review and the Motion to Augment forthe reason that they raised no substantial issueswarranting review, except as to the unit placement ofthe timekeeper, cashier, receptionist, and assistanttimekeeper/cashier, which issues, the Board stated,were best resolved by the challenge procedure.On February 27, 1970, an election was held, inwhich a majority of the valid ballots were cast for theUnion.2 The Union was certified on March 27, 1970.By letter dated April 16, 1970, the Union requestedthe Respondent to bargain collectively. Respondent,by letter dated April 20, 1970, refused to bargaincollectively with the Union, and on April 22, 1970, theUnion filed the charge upon which these proceedingsare predicated.3 In its Response to the Notice to ShowCause, Respondent predicates its refusal to bargainsolely upon its contention that the certified unit isinappropriate. Of the various unit issues raised in itsRequest for Review, the Respondent's response raisesspecifically only the issues concerning the exclusionof the workroom employees, timekeeper, and cashier,2Following the election,certain challenges were resolved by stipulationof the partiesAs thePetitioner'smajority was established following thecount of such challenged ballots, the remaining challenges and thePetitioner's objections were not resolved3 In its answer to the complaint Respondent raises a question as to thefiling and service of the charge.Timely filing and service of the charge isestablished by unchallenged documentary evidence attached to the Motionfor Summary Judgment186 NLRB No. 17 THE MAY DEPARTMENT STOREScontending that by excluding them from the unit theBoard erred as a matter of law.It is well settled that in the absence of newlydiscovered or previously unavailable evidence, arespondent in a Section 8(a)(5) proceeding is notentitled to relitigate issues which were or could havebeen raised in the prior representation proceeding.4As all contentions now made were raised at the earlierhearing in the representation case, and were consid-ered and, except as noted, rejected by the Board in itsdenial of review,5 and as all factual allegations of thecomplaint are admitted by Respondent's answer tothe complaint or stand admitted by the failure ofRespondent to controvert the averments of theGeneral Counsel'smotion,there are no matters inissue requiring a hearing before a Trial Examiner.Accordingly, theGeneralCounsel'sMotion forSummary Judgment is granted.On the basis of the record before it, the Boardmakes the following:FINDINGSOF FACTS1.THE BUSINESS OF THE RESPONDENTRespondent,a corporation with a business andwarehouse in Los Angeles,California,is engaged inthe operation of a nationwide retail department storeenterprise.During the course and conduct of itsbusiness operations during the calendar year 1969, arepresentative period,the Respondent purchased andreceived goods and materials valued in excess of$50,000 directly from outside the State of California.During the same period of time,the Respondent soldproducts valued in excess of $500,000.We find thatRespondent is, and has been at all times materialhereto,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDNew Furniture & Appliance Drivers, Warehouse-men & Helpers Local 196, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & HelpersofAmerica, is a labor organization within themeaning of Section 2(5) of the Act.4PittsburghPlateGlassCompanyv.N.L.R.B.,313U.S.146;TheSheffieldCorporation,163 NLRB 180;Collins & Aikman Corporation,160NLRB 1750.5As noted the Board,while denying the Respondent'sRequest forReview with respect to the basic appropriateness of the warehouse unit, leftfor subsequent resolution through challenge procedures certain unitplacement issues. Among them were the placement of the timekeeper andthe cashier,whose exclusion from the certified unit the Respondent nowrelies on as part of its defense to the complaint.It is not clear from therecord whether the timekeeper and the cashier cast challenged ballots; inany event,the question of their unit placement has not yet been resolved.The fact that such question has not yet been resolved is not,however, avalid defense to the complaint. It is clear that however that question mightultimatelybe resolved,itsresolution cannot affect either the basicIII.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceedings1.The unit87The following employees of the Respondent consti-tute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:All warehouse employees, including heads of stockand assistants to the furniture buyers, employed at theRespondent's service building located at JeffersonBoulevard and Grand Avenue in Los Angeles,California; excluding all other employees, includingworkroom employees, office clerical employees,timekeeper, cashier, receptionist, assistant timekeeperand cashier or mail distribution girl, guards, andsupervisors as defined in the Act.2.The certificationOn or about February 27, 1970, a majority of theemployees of Respondent in said unit, in an electionby secret ballot conducted under the supervision oftheRegional Director for Region 21, selected theUnion as their representative for the purpose ofcollective bargaining with Respondent, and on oraboutMarch 27, 1970, the Regional Director forRegion 21 certified the Union as the collective-bargaining representative of the employees in saidunit, and the Union continues to be such representa-tive.B.The Request To Bargain and the Respon-dent'sRefusalCommencing on or about April 16, 1970, andcontinuing to date, the Union has been requesting theRespondent to bargain collectively with it withrespect to wages, hours, and working conditions of theemployees in the appropriate unit. At all times sinceon or about April 20, 1970, Respondent admittedlyhas refused to recognize and bargain collectively withtheUnion as exclusive collective-bargaining repre-sentative of all employees in said unit.Accordingly, we find that the Respondent has, sinceon or about April 20, 1970, refused to bargainappropriatenessof the certifiedwarehouse unit, the Union'smajoritytherein, orthe abilityof the parties to bargain in the certified warehouseunit.SeeMarSalle, Inc.,173NLRB No.69 (second through fifthparagraphs of the section of theTXD entitled "Ruling on Motion forSummary Judgment");Houston Chronicle PublishingCompany,130 NLRB1243, 1245-46.Moreover,as the Respondent did not request review of theRegional Director's actions with respect to the unresolved issues, it is, forthe reasons stated inMarSalle,Inc., supra,precludedin this proceedingfrom defending its refusal to bargain on the groundthat thoseemployeeswere improperlyexcluded from the unit.Thisdoes not, however,precludebargaining concerning their unit placement or, after compliance with ourorder herein, filing a petition seeking to resolve that issue, pursuant to Sec.102.60(b) of theBoard'sRules and Regulations. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectively with the Union as the exclusive bargain-ing representative of the employees in the appropriateunit, and that, by such refusal, the Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom and, upon request, bargaincollectively with the Union as the exclusive represent-ative of all employees in the appropriate unit and, ifan understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.The May Department Stores Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.New Furniture & Appliance Drivers, Ware-housemen & Helpers Local 196, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.All warehouse employees, including heads ofstock and assistants to the furniture buyers, employedat the Respondent's service building located atJeffersonBoulevard and Grand Avenue in LosAngeles, California; excluding all other employees,including workroom employees, office clerical em-ployees, timekeeper, cashier, receptionist, assistanttimekeeper and cashier or mail distribution girl,guards,and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceMarch 27, 1970, the above-named labororganization has been the exclusive representative ofall employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about April 20, 1970, and atall times thereafter, to bargain with the representativeof all the employees of Respondent in the appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,The May Department Stores Company, Los Angeles,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with New Furniture & Appliance Driv-ers,Warehousemen & Helpers Local 196, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All warehouse employees, including heads of stockand assistants to the furniture buyers, employed attheRespondent's service building located atJefferson Boulevard and Grand Avenue in LosAngeles, California; excluding all other employ-ees, including workroom employees, office clericalemployees, timekeeper, cashier, receptionist, as-sistant timekeeper and cashier or mail distributiongirl, guards, and supervisors as defined in the Act. THE MAY DEPARTMENT STORES(b) In any like or related manner interfering with,restrainingor coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing isreached, embody such understanding in asigned agreement.(b) Post at its service building located at JeffersonBoulevard and Grand Avenue, in Los Angeles,California, copies of the attached notice marked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 21,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Courtof Appeals,the words in the noticereading "Posted byOrder of the National Labor Relations Board" shallbe changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse tobargain collectively withNew Furniture & Appliance Drivers, Ware-housemen&HelpersLocal 196,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-89housemen & Helpers of America, as the exclu-siverepresentativeof the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to wages, hours, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement. The bargaining unit is:All warehouse employees, including heads ofstock and assistants to the furniture buyers,employed at the Respondent's service build-ing located at Jefferson Boulevard andGrand Avenue in Los Angeles, California;excluding all other employees, includingworkroom employees, office clerical employ-ees, timekeeper, cashier, receptionist, assist-ant timekeeper and cashier or mail distribu-tion girl, guards, and supervisors as definedin the Act.THE MAY DEPARTMENTSTORESCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,849 South Broadway, Eastern ColumbiaBuilding, Los Angeles, California 90014, Telephone213-688-5200.